Title: To James Madison from Charles Pinckney, 30 September 1799
From: Pinckney, Charles
To: Madison, James



(Private & in confidence)
Dear Sir
September 30. 1799 In Charleston
I Will Be obliged to you to favour me with an answer to my last, (if recieved) on the subject of the absolute necessity of your State Legislature passing at their next session an act to declare that the Electors of a President & Vice President shall be elected by joint Ballott by your State Legislature in the manner it is done in this State—this act must Be passed at your next session or it will be too late—the Election comes on you recollect in December 1800 & as the Success of the Republican Interest depends upon this act I am to intreat you not only to use all your own Influence, but to Write to & speak to all your Friends in the republican interest in the state Legislature to have it done. The Constitution of the United States fully warrants it—& remember that Every thing Depends upon it—that Mr Adams carried his Election by One Vote from Virginia & from North Carolina while the republican southern Candidate had not one Vote to the Northward Of Pennsylvania. I therefore Urge you with all the Earnestness I am capable of to have it done at Your next session as a single Vote may be of great Consequence. It is now a proper time to push every measure favourable to the republican interest & to strengthen it’s friends. The increasing & very alarming captures by the British of our Vessels—& their immense British Debts & claims under the 6h Article of the Treaty, amounting it is said, if they were allowed to nearly One half of the Original Debt of the United States & the increase of direct Tax in consequence which must, (if ever they are allowed) Be Quadrupled—render British Influence & Politics every day more unfashionable while the seeming disposition of the French which many think Sincere & I hope is so to negotiate & make reparation to us for the Injuries we have sustained, soften the asperity of feelings towards them. This Government must be republican & the Measure I have urged, being as I well know, the most certain means of promoting it I therefore press it on you & request you to do so on your Friends.
A Decision has lately taken place in Charleston by our Federal Judge which makes great Noise—it is under the 26 Article of the British Treaty. The Prisoners name was Robbins—at the request of a Number of our Citizens I have examined it & written The Piece inclosed under the Signature of a South Carolina Planter which I request you to have republished in your State papers if you think proper. It is of importance & is another of the Effects produced by that Treaty, which taking this, the Claims under that Article on the United States Treasury for British Subjects & the Captures, begins to develope all its consequences. With Regard I am dear sir Yours Truly
Charles Pinckney
Please let me hear from you as soon as you now can. I must Beg you to excuse the Blots &c—the Post goes so quick I have not time to copy it. I send you a second piece I have published this morning under the same signature on the British Captures of our Vessels which are increasing to an immense amount—if you see Mr Jefferson shew it to him. But remember, pass the act. I tell you I know nothing else will do & this is no time for qualms.
